MARY'S OPINION HEADING                                           




NO. 12-03-00063-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CHEYENNE PATE,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

U.T.M.B., ET AL,
APPELLEES§
	HOUSTON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on January 10, 2003.  Thereafter, on January 27, 2003, Appellant filed a notice of appeal which
failed to contain the information required by Rule 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.  
	On February 26, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  Appellant was further notified that
unless he filed a corrected notice of appeal on or before March 28, 2003, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	As of April 7, 2003, Appellant has not filed a corrected notice of appeal.  Therefore, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App.
P. 42.3(c).
Opinion delivered April 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)